Citation Nr: 1117356	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to October 1993, from October 2001 to July 2002, and from October 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is manifested by flexion limited to 45 degrees by pain at worst, with no evidence of ankylosis or incapacitating episodes having a total duration of at least four weeks during a 12-month period.

2.  The Veteran's degenerative disc disease of the lumbar spine is productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a separate rating of 10 percent, but no more, for mild incomplete paralysis of the sciatic nerve of the left lower extremity associated with degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, Diagnostic Code 8520 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records are included in the claims file.  The RO has also obtained service private treatment records, to include those from D. Davidson, M.D., dated from July 2006 to November 2008.  The Veteran submitted additional records and written statements in support of his claim.  No outstanding evidence has been identified by the Veteran or his representative.  Notably, in a statement dated in November 2009, the Veteran indicated that he had no additional evidence to provide.

Next, specific VA medical opinions pertinent to the issue on appeal were obtained in November 2008 and May 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar spine disability since the May 2009 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

The Board notes that the Veteran maintains that his VA examinations were inadequate.  He says the examinations were superficial and hasty.  The Board finds no evidence to support this assertion.  On the contrary, the above VA examination reports appear to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Moreover, as will be shown below, the findings of the May 2009 examination are consistent with the contemporaneous medical evidence received from the Veteran's private physician.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, the Veteran seeks entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2010), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the Veteran's service-connected degenerative disc disease of the lumbar spine has been evaluated as intervertebral disc syndrome (designated at Diagnostic Code 5243) and is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010). 

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.  

Note:  (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note:  (2) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.)  

Note:  (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note:  (4) Round each range of motion measurement to the nearest five degrees. 

Note:  (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note:  (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010) (effective September 26, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants the assignment of a 10 percent rating.  A 20 percent rating is assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note (1): For purposes of evaluations under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010). 

Service connection for degenerative disc disease of the lumbosacral spine was granted in October 2004, effective from May 2004.  A 10 percent rating was assigned.  The rating was then increased to 20 percent, effective from May 2004, in a September 2005 decision.  The Veteran attempted to appeal the October 2004 decision.  However, in a letter dated in February 2006, the Veteran was advised that he had failed to submit a timely substantive appeal.  He did not appeal this determination.  Rather, in a statement received in May 2006, the Veteran filed his current claim for an increased rating in May 2006. 

The record reflects that the Veteran was afforded a VA spine examination in June 2005, at which time he was diagnosed with degenerative disc disease and mild osteoarthritis of the lumbar spine.  The Veteran reported pain in the low back which radiated into the inner part of the left leg, and further described losing bowel control a few times due to the low back pain and nerve involvement.  However, he denied any weakness in his left leg, although he mentioned numbness in the left foot after walking long distances.  He also reported flare-ups of back pain especially after working, which were alleviated by laying in bed and applying heat.  

Upon physical examination, there was some tenderness to palpation on the left side of the L5 region of the lumbar spine.  Range of motion testing revealed forward flexion to 70 degrees, limited by pain; extension to 30 degrees, limited by pain; lateral flexion to 40 degrees, bilaterally, with no pain; and rotation to 50 degrees, bilaterally, with no pain.  The examiner noted that repetitive use or a long day at work would cause increasing pain.  The examiner did not detect motor or sensory deficit, and sensation was intact.  There was no paraspinal muscle weakness or spasm.  His muscle strength of the left leg was 5/5, and he exhibited negative straight leg raise tests in both legs.  X-rays of the lumbar spine revealed loss of disc at L5-S1 with accompanying mild osteophyte formation.

The examiner concluded that the Veteran's S1 nerve root was involved, as evidenced by the Veteran's complaints of losing bowel control on a couple occasions.  Although the Veteran was employed fulltime as a United Parcel Service deliveryman, the examiner indicated that he had limited work capabilities due to his lumbar spine.  

The Veteran was afforded his next VA spine examination in November 2008, at which time he was diagnosed with degenerative lumbar disc disease.  The Veteran reported chronic daily symptoms and indicated that he needed help getting out of bed some days, but that the pain would usually subside after he had been on his feet for a while.  On other days, however, he continued to experience pain in his back and buttocks as well as radiating pain down the sciatic distribution of the left leg associated with numbness in the leg and tingling in the toes.  He indicated that he was unable to run, walk long distances, lift, or bend for the last few months.  

Upon physical examination, the Veteran's lumbar lordosis was minimally flattened.  There was no tenderness or paraspinous muscle spasm, and the pain was localized to the lower lumbar area (more to the left of the spine).  Range of motion testing revealed flexion limited to 60 degrees; extension limited to 30 degrees; lateral flexion limited to 20 degrees, bilaterally; and rotation limited to 25 degrees on the left and 30 degrees on the right.  All of these movements were limited by pain in the lower left back.  However, after three repetitions of range of motion, there was no further loss of range of motion due to pain, spasm, tenderness, or fatigue.  The Veteran did not complain of radiating pain with these maneuvers.    Deep tendon reflexes were 1+ and equal at all locations.  Sensory examination revealed normal pain, touch, and proprioception sensation in the lower extremities.  Motor strength appeared normal judging by the Veteran's dorsiflexion and plantar flexion of the feet against resistance, and his leg strength was 5/5, bilaterally.  X-rays revealed mild disk space narrowing at L5-S1.  

The Veteran was afforded his most recent VA spine examination in May 2009, at which time he was diagnosed with chronic lumbar spine with S1 degenerative disk disease.  The Veteran described a limitation of functional ability during flare-ups where he is unable to get out of bed or dress without assistance.  The Veteran reported taking muscle relaxers and pain medications to treat his back, and indicated that he missed about 4 weeks of work per year due to his back.  However, he did not report any bowel or bladder problems and was not recommended bed rest by any physician or medical professional.  

Upon physical examination, the Veteran's back had normal curvatures, his pelvis was level, and his leg length was equal.  There was no weakness or tenderness.  Range of motion testing revealed flexion limited to 45 degrees with pain; extension to zero degrees with pain; lateral flexion limited to 10 degrees, bilaterally, with marked spasm present; and rotation limited to 20 degrees.  However, he did not demonstrate excess fatigability or incoordination upon repetitive testing (although he did have pain, he did not demonstrate any increased functional loss).  Neurologically, his deep tendon reflexes, motor, and sensory examinations were completely normal.  Circumference of the legs measured within .5 centimeters of each other.  X-rays revealed 5 lumbar-type vertebrae with normal alignment.  Oblique projections revealed spasm with loss of lordosis and intact pars interarticularis.  The lateral projection revealed straightening of lordosis and some degenerative change at S1 with spurring.  

The examiner concluded that the Veteran's functional impairments included inability to bend, twist, or lift well.  

In addition, the Veteran submitted private medical records showing treatment for his low back.  A July 2006 note indicated that the Veteran experienced a stabbing pain in his lower back when trying to pick up a 5-pound box at work.  He reported pain with any range of motion, and was not able to lay on the examination table due to severe pain.  Magnetic resonance imaging (MRI) of the lumbar spine revealed some narrowing and desiccation of L4-L5 and L5-S1 disc materials.  No bone edema, contusion, or fracture was identified.  One week of bed rest appears to have been prescribed.  However, a week later he exhibited a "cautious" range of motion and appeared  to be in discomfort only with twisting motions of the low back.  Although there was bilateral paraspinal tenderness, there was no atrophy and strength and tone were normal.  There was no radicular pain provoked upon straight leg raise tests, although the Veteran reported ongoing radicular pain into his testes.  A week later, the Veteran exhibited full range of motion , with sacroiliac joint tenderness, normal strength and tone, and no atrophy.  The Veteran estimated 90 percent improvement from his injury 2 weeks prior.  

Private treatment records also reflect that the Veteran sustained another on-the-job injury in October 2008, experiencing low back pain which radiated down his left leg and into his groin after picking up a 66-pound box.  The Veteran exhibited soreness of the lower back with some tightness, and was diagnosed with low back pain "which very well may be due to an [sic] herniated disc."  Straight leg raise tests were positive, bilaterally, although sensation was intact.  A week of bed rest was prescribed.  A November 2008 treatment note indicated that the low back pain was improving, and that straight leg raise testing on the right leg was now negative while the left leg was improving yet still positive.  An MRI conducted in November 2008 revealed focal central disc protrusion at L5-S1 and mild disc desiccation at L4-5 and L5-S1.  

Although the Veteran has indicated that his exacerbations of back pain were alleviated by laying in bed and applying heat, there is no objective evidence of record showing incapacitating episodes having a total duration of at least one week during a 12-month period.  To the contrary, the May 2009 VA examination report explicitly indicated that, "He has not been recommended bed rest by any physician or medical person."  Although the Veteran indicated at the time of his June 2005 VA spine examination that a physician had ordered bed rest for three days, there are no medical records confirming this and no indication that the bed rest was ordered in response to symptoms of IVDS.  Recognition is given, however, to the fact that the above private treatment records show that he was prescribed bed rest of a one week duration in 2006 and 2008.  Such would fall well-short of the four weeks that would be necessary to assign a higher (40 percent rating) for IVDS.  A higher rating based on IVDS is therefore not warranted.

The Veteran was able to flex up to 70 degrees before experiencing pain at the time of his June 2005 examination, was able to flex up to 60 degrees before experiencing pain at the time of this November 2008 examination, and was able to flex up to 45 degrees before experiencing pain at his May 2009 examination.  As such, the Board finds that the criteria are not met for a 40 percent rating under the provisions of the General Rating Formula.  The Veteran simply does not experience loss of flexion to 30 degrees or less.  Such is not shown by examination or in the record.  Although private treatment records indicated pain with any range of motion of the spine immediately following the Veteran's July 2006 acute on-the-job injury, he regained "full range of motion" within 2 weeks.  Moreover, there is no evidence of ankylosis.  

In addition, although the June 2005 VA examiner noted that repetitive use or a long day at work would cause increasing pain, he did not appear to have actually tested the Veteran's range of motion after three repetitions.  On the other hand, the November 2008 examiner specifically found that there was no further loss of range of motion due to pain, spasm, tenderness, or fatigue after three repetitions of range of motion.  Similarly, the May 2009 examiner indicated that the Veteran did not demonstrate excess fatigability or incoordination upon repetitive testing; although he did have pain, he did not demonstrate any increased functional loss.  Furthermore, the Veteran's complaints of pain on motion were clearly considered by the May 2009 VA examiner when he indicated that flexion was limited to 45 degrees.   Accordingly, no higher rating is warranted on that basis.  See 38 C.F.R. §§ 4.40, 4.45;  see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With respect to associated objective neurologic abnormalities, the Veteran reported at his June 2005 VA examination that he lost bowel control a few times due to low back pain and nerve involvement.  Based on this information, the examiner opined that the S1 nerve root seemed to be involved and related to the Veteran's loss of bowel control.  Furthermore, the examiner opined that the Veteran's bladder control was "probably going to be chronic problems."  However, the Veteran did not mention an associated bladder disorder in his November 2008 or May 2009 examinations, and the May 2009 examiner specifically indicated that the Veteran had no bladder or bowel problems.    

Under 38 C.F.R. § 4.115a, a minimum rating of 20 percent is assigned for leakage requiring the wearing of absorbent materials that must be changed less than two times per day.  Although the Veteran reported losing bowel control a few times, there is no indication that these losses of bowel control were so severe or frequent that he was required to where absorbent materials.  Moreover, he did not mention loss of bowel control in any of his subsequent examinations, and the May 2009 examiner specifically found that the Veteran had no bladder or bowel problems.  Even assuming that the Veteran still suffers from the bowel control issues mentioned in the June 2005 examination, the evidence suggests that the voiding dysfunction is not severe or frequent enough to warrant a separate compensable rating under 38 C.F.R. § 4.115a.

However, the Veteran has repeatedly described pain radiating from his lower back into his left leg and numbness of his left foot.  At his November 2008 examination, he described radiating pain down the sciatic distribution of his left leg associated with left leg numbness and tingling in his toes.  However, his deep tendon reflexes, motor, and sensory examinations have been shown to be normal.  Diagnostic Code 8520, which governs disabilities of the sciatic nerve, provides for a 10 percent rating for incomplete paralysis of the sciatic nerve that is mild.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).  As the Veteran describes radiating pain and numbness into the left lower extremity, with no objective evidence of motor or sensory involvement, the Board finds that a separate 10 percent evaluation, but no more, for mild incomplete paralysis of the left lower extremity as an associated neurologic abnormality of the Veteran's  service-connected degenerative disc disease is also warranted.

For all the foregoing reasons, although the claim for an increased rating for degenerative disc disease of the lumbar spine must be denied, a separate evaluation is in order for mild incomplete paralysis of the left lower extremity.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Consideration has been given to a lay statement provided by the Veteran in support of his claim.  The probative value of this statement is extremely limited.  Notably, the individual provided information pertaining to his observations of the Veteran during his active service.  This evidence is not contemporaneous to the appeal period.

The Board has also considered the Veteran's statements that his lumbar spine disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to identify a specific level of disability of his degenerative disc disease of the lumbar spine according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there is no evidence of marked interference with the Veteran's employment or frequent periods of hospitalization that indicate that referral for an extraschedular evaluation is warranted.  Specifically, during the appeal period, there is no evidence of hospitalization as a result of his service-connected lumbar spine disability.  The evidence shows that the Veteran is currently employed fulltime as a deliveryman for United Parcel Service.  At the time of his June 2005 examination, he reported only missing 1 or 2 days of work per month due to the pain.  However, following his July 2006 on-the-job injury, the Veteran missed at least one week of work due to the resulting severe back pain.  Similarly, following his October 2008 on-the-job injury, he was excused from work for one week and then continued on restricted duty for at least an additional week.  At his November 2008 VA examination, he indicated that he missed approximately 7 weeks of work within the past year, but at least three of these missed weeks were due to the acute, on-the-job injury that he sustained in October 2008.  At his May 2009 examination, the Veteran reported being off work approximately 4 weeks due to his back within the past year, again referring to the period of convalescence following his October 2008 on-the-job injury.  

Moreover, the rating criteria reasonably describes the Veteran's disability level and symptomatology, and provides for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted for the Veteran's degenerative disc disease of the lumbar spine.  

In sum, the competent evidence does not show that the Veteran's symptomatology of his service-connected degenerative disc disease of the lumbar spine warrants an increased rating for any period on appeal.  The Veteran's lumbar spine disability warrants no more than the current 20 percent rating, plus a separate 10 percent rating for incomplete paralysis of the left lower extremity.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He most recently reported that he is employed full-time as a driver with UPS.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the left lower extremity is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


